Citation Nr: 0837617	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-17 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to the 
veteran's service-connected right knee disorder.

2.   Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an increased rating for a right knee 
disability based on instability, currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased rating for a right knee 
disability based on arthritis, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
February 1968.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Detroit, Michigan, that denied the benefits sought on 
appeal.  
		
The Board notes that although additional medical evidence was 
submitted after the last supplemental statement of the case, 
in a July 2008 VA Form 21-4138, the veteran waived his right 
to have this evidence reviewed in the first instance by the 
RO.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine was not manifested in service, and is not shown to have 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service, and is not shown to 
be causally or etiologically related to active service or to 
any service-connected disability.

2.  The veteran's right knee disability is not manifested by 
flexion limited to 30 degrees, or by extension limited to 15 
degrees.
	
3.  The veteran's right knee disability is not manifested by 
"severe" subluxation or instability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2007).

2.  The criteria for a rating in excess of 20 percent for the 
veteran's right knee disability based on instability are not 
met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257(2007).

3. The criteria for a rating in excess of 10 percent for the 
veteran's right knee disability based on arthritis are not 
met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim
The veteran seeks service connection for degenerative disc 
disease of the lumbar spine.  At the outset, the Board notes 
that certain diseases, chronic in nature, may be presumed to 
have been incurred in service, if the evidence shows that the 
disease became manifest to a degree of 10 percent or more 
within one year from separation 


from active service, even though there is no evidence of the 
disease during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).  Arthritis has been identified as a 
chronic disease subject to presumptive service connection 
under 38 C.F.R. § 3.309(a).  However, the Board finds that 
the veteran is not entitled to presumptive service connection 
for his back condition.  The earliest post-service medical 
treatment records are dated from the 1970's, and the veteran 
was separated from active duty in 1968.  Because no diagnosis 
of a back disorder was made within one year of the veteran's 
service separation, the presumption for service connection 
for chronic diseases does not apply.  §§ 3.307(a)(3), 
3.309(a).  

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006. Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.



In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service- 
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.

These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice- 
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the veteran's 
September 2004 claim was pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the revision, as this version is more 
favorable to the veteran. See generally, VAOGCPREC 7-03 and 
VAOPGCPREC 3-00.

The Board finds that service connection for degenerative disc 
disease of the lumbar spine is unwarranted on either a direct 
or secondary basis.  As described in detail below, while the 
veteran has a current diagnosis, there is no evidence that 
this disability manifested in service, or that it is linked 
to active service or to his service-connected right knee 
disability.

Taking direct service connection first, the record shows a 
current diagnosis of degenerative disc disease of the 
lumbosacral spine with facet arthritis, most recently 
documented at a VA examination of October 2004.  However, his 
service medical records do not show any complaints of or 
treatment pertaining to this condition in service.  The 
service medical examinations of record were normal in this 
regard.  Moreover, the only nexus opinion addressing any 
direct relationship between the veteran's current back 
condition and service is found in a February 2005 addendum to 
the October 2004 VA examination report.  The examiner found, 
"[t]he veteran is 


57 years old and shows some severe degenerative changes in 
the lumbar spine which are consistent with his age. Also, 
there is no record of any back complaints in the entire 
claims folder which I reviewed."  There are no nexus 
opinions to the contrary.  As such, the evidence is not in 
equipoise as it applies to this theory of entitlement, and 
service connection on a direct basis is denied.
As for secondary service connection, the veteran has 
contended that a link exists between his back condition and 
his service-connected right knee disability.  As stated 
above, the veteran is currently diagnosed with degenerative 
disc disease of the lumbar spine, and he was awarded service 
connection for his right knee disability in an April 1973 
rating decision.  However, the evidence does not support that 
the veteran's back condition was either caused or aggravated 
by his service-connected deviated right knee disability.

A February 2006 private treatment record of Robert A. 
Krasnick, M.D., states, "[the veteran] has problems with his 
right knee and his lumbar spine that I believe stem from his 
military injury in 1967."  The veteran's service medical 
records reflect the veteran suffered an injury to his right 
knee in 1967.  The veteran did not injure his back in the 
1967 incident, so essentially, Dr. Krasnick attributes the 
veteran's current back condition to his right knee 
disability.  In a contrary opinion, an October 2004 VA 
examiner found, "[a]fter reviewing the entire records as 
well as my examination report of 10-29-04, it is my opinion 
that the veteran's lower back complaint is not related to his 
service-connected knee condition."  

There are no other nexus opinions aside from these two in the 
claims file.  The Board does not find the evidence is in 
equipoise as to the issue of secondary service connection, 
because the probative value of the October 2004 VA 
examination report outweighs that of the February 2006 
private medical record.  There is no indication that Dr. 
Krasnick reviewed the veteran's claims file or any of his 
prior medical records in rendering his opinion.  By contrast, 
the October 2004 VA examiner's opinion was founded on a 
review of the claims file.  Moreover, the October 2004 VA 
examiner provided a rationale for the conclusion reached, 
explaining that the veteran's back condition is consistent 
with the degenerative changes to be expected with his age.  
Dr. Krasnick's record contains no explanation as to why he 
believes 


the veteran's back condition is related to his right knee 
disability.  For these reasons, the Board places greater 
probative weight on the October 2004 VA examination report 
and as such, the veteran's claim must be denied.

In reaching this decision the Board considered the veteran's 
arguments in support of his assertion that his back condition 
is related to service and/or to his right knee disability.  
Moreover, the Board has read and considered the lay evidence 
submitted by friends of the veteran attesting to his current 
level of disability.  However, the veteran and his peers, as 
a lay persons untrained in the field of medicine, are not 
competent to offer an opinion in this regard. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). These arguments do not 
provide a factual predicate upon which compensation may be 
granted.  

For all of these reasons, service connection must be denied.

Increased Rating Claims 
At the outset, the Board observes that an unappealed rating 
decision of April 1973 granted service connection for the 
veteran's right knee disability, based on instability.  While 
the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In a July 2007 rating decision, the 
RO assigned a separate 10 percent evaluation was assigned for 
the veteran's right knee disability, based on arthritis, 
effective from the date of his September 2004 claim.  
Accordingly, at issue currently is whether the veteran is 
entitled to a rating in excess of 20 percent for instability, 
and in excess of 10 percent for arthritis.
	
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 


code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  There are a number of diagnostic 
codes of potential applicability to the veteran's claim.  
Each code will be discussed below, and taken in numerical 
order.  

As noted above, the veteran is in receipt of a 10 percent 
evaluation for arthritis under diagnostic code (DC) 5010, 
which, in turn, rates under DC 5003, the code for 
degenerative arthritis.  DC 5003 does not allow for a rating 
in excess of 10 percent unless two or more joints or joint 
groups are involved, but does provide for ratings based on 
limitation of motion.  There are two applicable diagnostic 
codes in this regard, DC 5260 for limitation of flexion, and 
DC 5261 for limitation of extension.  The criteria for rating 
based on limitation of flexion of the knee joint are set 
forth in Diagnostic Code 5260 which provides that a 
noncompensable rating is warranted where flexion of the knee 
is limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent rating 
is warranted where flexion is limited to 30 degrees.  Under 
Diagnostic Code 5261, a noncompensable rating is warranted 
where extension of the knee is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent rating is warranted where extension is 
limited to 15 degrees.  A veteran may potentially qualify to 
receive separate ratings for limitation of flexion and 
limitation of extension.  See VAOPGCPREC 9-04

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board finds that the veteran's right knee disorder does 
not produce a limitation of either flexion or extension of 
sufficient severity to warrant a rating higher than 10 
percent.  At a VA examination in April 2007 flexion was to 
115 degrees.  A VA treatment record from June 2006 documented 
that the veteran had a "normal ROM [range of motion]" of 
the right knee.  A private treatment record of February 2006 
indicated the veteran had flexion to "at least" 125 
degrees.  At an October 2004 VA examination the veteran 
displayed flexion to 125 degrees.  As for extension, the 
April 2007 VA examiner found extension was to 5 degrees.  As 
stated above, the June 2006 VA treatment record noted that 
the veteran had a "full" range of motion.  The February 
2006 private treatment record noted the veteran could 
"extend fully."  The October 2004 VA examiner found 
extension to 0 degrees.  Thus, the evidence does not indicate 
that a higher or even compensable rating is justified when 
using actual ranges of motion in either flexion or extension.  

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The Board does not find this to be the case here.  
On objective examination the April 2007 examiner determined 
that that there was "no additional limitation of motion due 
to pain, fatigue, weakness or lack of endurance on repetitive 
use of the joints."  The current 10 percent evaluation 


assigned appears to have been assigned to compensate the 
veteran for any painful motion he may have.  The Board will 
not do anything to effect the current evaluation. 

The only evidence to the contrary is the veteran's subjective 
complaints of pain and functional limitation.  As such, and 
given the negative DeLuca findings of the April 2007 
examiner, the Board cannot allow an increased rating based on 
pain.  

The Board notes that, as is the case here, separate 
compensable ratings can be assigned for a knee disorder if 
there is both instability under Diagnostic Code 5257, and 
arthritis which causes limitation of motion under Diagnostic 
Codes 5260 or 5261.  In VAOPGCPREC 23-97 (July 1, 1997), 62 
Fed. Reg. 63604 (1997), VA's General Counsel stated that when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a 0 percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned.  

The veteran is currently in receipt of a 20 percent 
evaluation under DC 5257.  Under that code, the next higher 
rating of 30 percent is assigned only for "severe" 
impairment.  The evidence does not support a "severe" 
impairment based on subluxation or instability.  A June 2008 
private record of Dr. Krasnick states, "[t]here may be some 
mild posterior ligamentous instability in the right knee 
compared to the left, otherwise medial and lateral stability 
appears to be intact."  The April 2007 VA examiner found, 
"[t]here is no instability."  The February 2006 private 
medical record noted there was "no gross ligamentous 
instability n the right or left knee."  There is no evidence 
to the contrary.  For these reasons, a higher rating under DC 
5257 is not warranted.

The remainder of the diagnostic codes pertaining to the knee 
and leg also do not justify ratings higher than those 
currently assigned for the veteran's right knee.  Taking the 
remaining codes in numerical order, DC 5256 is not applicable 
because there is no ankylosis of the veteran's knee.  The 
existence of ankylosis is not supported by the veteran's 
ranges of motion.  DC 5258 is applicable where there is 


cartilage, semilunar, dislocated, with frequent episodes of 
"locking" pain and effusion into the joint.  There has been 
no finding of dislocated, semilunar cartilage in either knee 
in the medical evidence.  Moreover, while the October 2004 VA 
examiner found there was effusion, the February 2006 private 
treatment report indicated there is "possibly" "small 
effusion," and the April 2007 VA examiner found no effusion.  
DC 5259 is not applicable because it does not allow ratings 
in excess of 10 percent.  DC 5262 has not been raised by the 
medical evidence, including by x-rays conducted in April 
2007, February 2006, and October 2004, and DC 5263 also does 
not provide for a rating in excess of 10 percent.    

The Board has also contemplated whether a separate rating is 
warranted for the veteran's scar residuals associated with 
the service-connected right knee disability. However, the 
objective evidence does not reveal any symptomatology 
whatsoever related to the scar, nor has the veteran raised 
any scar complaints. Given the asymptomatic nature of the 
right knee scar residuals, assignment of a separate 
evaluation under 38 C.F.R. § 4.118 is not warranted here. 

In sum, the evidence of record shows that the manifestations 
of the veteran's right knee disability has been consistent 
for rating purposes throughout the appeal period.  The Board 
finds that the 20 percent currently assigned for instability, 
and the 10 percent currently assigned for arthritis, 
adequately compensates the veteran for the level disability 
attributable to his right knee condition. 
 
Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
October 2004 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  The letter specifically informed the veteran that he 
should submit any additional evidence that he had in his 
possession.  In addition, a separate letter of March 2006 
provided the appellant with information concerning the 
evaluation and effective date that could be assigned should 
his claims be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

The Board additionally calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (January 
30, 2008), which pertains to increased rating claims.  In 
Vazquez-Flores, the Court found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general 


notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  In 
this case, the RO provided the veteran with a letter dated 
from April 2008 which fully complies with each of the four 
notice requirements of Vazquez.

Not all of the veteran's duty-to-assist letters were provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had two hearings, one before the 
RO and one before the Board.  He has been afforded VA 
examinations  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  Indeed, in April 2008 the veteran indicated 
he has no additional evidence to submit.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.

An evaluation in excess of 20 percent for the veteran's right 
knee disability based on instability is denied.

An evaluation in excess of 10 percent for the veteran's right 
knee disability based on arthritis is denied.


REMAND

The veteran contends he currently suffers from PTSD as the 
result of several sexual assaults that occurred during 1966 
when he was on active duty.

VA regulations provide that if PTSD is based on an in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Evidence of behavioral 
changes following the claimed assault is one type of relevant 
evidence that may constitute 


credible evidence of the stressor and such evidence includes, 
but is not limited to, a request for a transfer to another 
military duty assignment, deterioration in work performance, 
substance abuse, episodes of depression, panic attacks, or 
anxiety without an identifiable cause, or unexplained 
economic or social behavior changes. 38 C.F.R. § 3.304(f)(3).   

The regulation provides that VA will not deny a PTSD claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.  
In this case, while the October 2004 and June 2005 VCAA 
letters do mention some specific forms of evidence the 
veteran could submit to support his claim, the letters do not 
clearly advise the veteran of the purpose of such evidence, 
i.e., that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor 
claimed.  The Board finds that pursuant to the requirements 
of §3.304(f), the veteran must receive this specific notice.

Moreover, at the July 2008 hearing the veteran identified 
private medical records that may corroborate his claimed 
stressor.  The veteran testified that in January 1986 he 
began treatment in a drug rehabilitation center in Tennessee.  
These records have not been associated with the claims file 
and should be requested. 38 C.F.R. § 3.159(c)(1) defines 
reasonable efforts in obtaining records outside the custody 
of the federal government as "an initial request for the 
records, and, if the records are not received, at least one 
follow-up request."  

The veteran should also be afforded a VA examination to help 
determine the etiology of his PTSD.  While the veteran was 
afforded a psychiatric examination in October 2004, the 
examiner indicated he did not have the benefit of any of the 
veteran's medical records or the claims file in rendering his 
opinion  In the case of a disability compensation claim, VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision 
on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005). Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim. Id.  Here, the veteran clearly has a diagnosis 
of PTSD, documented in the October 2004 VA examination 
report, and there is arguably some corroboration of this 
claimed stressor by way of subsequent drug abuse and 
behavioral problems in the military.  A VA examination should 
be provided to afford the veteran a medical opinion on the 
etiology of his condition, based on his medical records and 
evidence in the claims file.
Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective VCAA 
notice under 38 C.F.R. § 3.304(f)(3), 
that advises the claimant that evidence 
from sources other than the veteran's 
service records or evidence of behavior 
changes may constitute credible 
supporting evidence of the stressor.  
Allow him the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence. 

2.  Contact the veteran and request that 
he provide authorization forms necessary 
to allow the RO to obtain the private 
treatment records discussed at the July 
2008 hearing from the Tennessee drug 
rehabilitation facility the veteran 
attended in January 1986.  Thereafter, 
the RO should attempt to obtain those 
records.  Do not associate duplicate 
records with the file.



3.  Schedule the veteran for a VA PTSD 
examination by a VA psychiatrist. All 
indicated tests and studies (to include 
psychological testing, as appropriate) 
should be accomplished, and all clinical 
findings should be reported in detail.

The claims folder must be provided to the 
examiner for review. The examiner must 
state in the examination report that the 
claims folder has been reviewed. As part 
of the examination, the examiner should 
discuss any links between his current 
symptomatology and the claimed in-service 
stressors.

The examiner must express an opinion as 
to whether it is "more likely than not" 
(likelihood greater than 50%), "at least 
as likely as not" (50%), or "less likely 
than not" (less than 50% likelihood) that 
the veteran has PTSD that is based upon 
specified in-service stressors or any 
other psychiatric disorder that is 
related to the veteran's military 
service. A complete rationale should be 
provided for any opinion or conclusion.
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of the conclusion (e.g., diagnosis, 
etiology) as it is to find against the 
conclusion.

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


